Name: Commission Regulation (EC) No 1305/97 of 4 July 1997 amending Regulation (EC) No 613/97 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producers in respect of the deadline for sowing
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  cooperation policy;  farming systems;  plant product
 Date Published: nan

 5. 7 . 97 EN Official Journal of the European Communities No L 177/ 11 COMMISSION REGULATION (EC) No 1305/97 of 4 July 1997 amending Regulation (EC) No 613/97 laying down rules for the application of Council Regulation (EC) No 3072/95 as regards the conditions for granting compensatory payments under the aid scheme for rice producers in respect of the deadline for sowing HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 4 ( 1 ) of Regulation (EC) No 613/97 is replaced by the following: 'To qualify for the compensatory payment for the 1997/98 marketing year, the area must be sown by 31 May preceding the harvest in question at the latest, except in Portugal and Spain where the final date shall be 30 June .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 8 (d) thereof, Whereas Commission Regulation (EC) No 613/97 (2) requires that, in order to be eligible for compensatory payment, sowing must be completed by 31 May except in Portugal and Guyana where the deadlines are later; Whereas, because of climate conditions, postponement of that deadline for Spain for the 1997/98 marketing year is justifiable; whereas, however, this postponement should not compromise the efficiency of the producer support arrangements nor undermine the control system intro ­ duced by Council Regulation (EEC) No 3508/92 (3), as last amended by Regulation (EC) No 820/97 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329, 30 . 12. 1995, p. 18 . (2) OJ No L 94, 9 . 4. 1997, p. 1 . (3) OJ No L 355, 5. 12. 1992, p. 1 . O OJ No L 117, 7. 5. 1997, p. 1 .